Citation Nr: 0032592	
Decision Date: 12/14/00    Archive Date: 12/20/00	

DOCKET NO.  99-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for left thalamic 
lesions with decreased sensation of the right side of the 
body.

2.  Entitlement to an increased evaluation for 
psychoneurosis, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  The 
veteran, who had active service from October 1950 to October 
1952, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  The veteran's 
claims file was subsequently transferred to the jurisdiction 
of the RO in Fargo, North Dakota.  

The issue of entitlement to an increased evaluation for 
psychoneurosis will addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  A rating decision dated in November 1965 granted service 
connection for psychoneurosis, possible neurological disease 
of unknown etiology with sensory paralysis of the right side 
of the face and right hand, and assigned a 10 percent 
evaluation under Diagnostic Code 9499-9402 by analogy to 
conversion disorder, psychogenic pain disorder.

2.  A June 1998 rating decision recharacterized the veteran's 
service-connected disability as left thalamic lesion with 
decreased sensation of the right side of the body and changed 
the diagnostic code to Diagnostic Code 8099-8009 by analogy 
to hemorrhage from brain vessels.  

3.  The June 1998 rating decision, if not the November 1965 
rating decision, effectively granted service connection for 
left thalamic lesions with decreased sensation of the right 
side of the body.


CONCLUSION OF LAW

Service connection for left thalamic lesions with decreased 
sensation of the right side of the body was previously 
established by a June 1998 rating decision and was not 
severed thereafter.  38 U.S.C.A. §§ 1110, 5107 (West 1991) & 
Supp. 2000; 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case essentially contends that his 
service-connected disability has increased in severity and 
warrants a higher evaluation.  The RO, in essence, has 
decided that not only has the veteran's service-connected 
disability not increased in severity, but that some of the 
symptomatology shown on recent VA examinations is not part of 
his service-connected disability.  In adjudicating the 
veteran's claim the RO adjudicated and denied claims for 
service connection for left thalamic lesions, cerebrovascular 
disease and entitlement to an evaluation in excess of 
10 percent for psychoneurosis.  

Historically, a rating decision dated in November 1965 
granted service connection for a psychoneurosis, possible 
neurological disease of unknown etiology with sensory 
paralysis of the right side of the face and right hand under 
Diagnostic Code 9499-9402 and assigned a noncompensable 
evaluation.  The rating decision indicates that the grant was 
based on a review of service medical records and a VA 
examination which diagnosed paralysis, but with no true 
explanation of its cause.  A rating decision dated in June 
1998 recharacterized the veteran's disability as left 
thalamic lesions with decreased sensation of the right side 
of the body under Diagnostic Code 8099-9009, but continued 
the previously assigned 10 percent evaluation.  The rating 
decision indicates that this action was taken based on a VA 
examination performed in April 1998.  Following an additional 
VA examination performed in December 1999, a February 2000 
rating decision denied service connection for left thalamic 
lesions, cerebrovascular disease, and continued the 
evaluation of 10 percent for the service-connected 
disability, now characterized as a psychoneurosis.  

Based on this evidence, the Board finds and concludes that 
service connection has been established and remains in effect 
for left thalamic lesions with decreased sensation of the 
right side of the body.  In this regard, while it can be 
argued that service connection was established for a 
neurological disorder affecting the right side of the body by 
a rating decision dated in November 1965, it is clear and 
unambiguous that the rating decision dated in June 1998 
recharacterized the veteran's disability as left thalamic 
lesions with decreased sensation of the right side of the 
body, thus granting service connection for that disability.  
The Board would note that the recharacterization of the 
diagnosis was supported by a VA examination performed in 
April 1998.  

Under such circumstances, the RO's February 2000 rating 
decision constituted an attempted severance of service 
connection for left thalamic lesions based on a clarification 
of the former diagnosis.  However, this rating decision did 
not consider the provisions of 38 C.F.R. § 3.105, or the 
potential application of 38 C.F.R. § 3.957 as it pertains to 
the disability for which service connection was granted in 
November 1965.  Clearly, the record reflects that the veteran 
was granted service connection for a disability which 
produced manifestations on the right side of his body, 
regardless of the diagnosis or Diagnostic Code utilized to 
evaluate that disability.  The Board would observe that the 
November 1965 rating decision as well as the June 1998 rating 
decision both assigned Diagnostic Codes by analogy and the 
medical evidence of record at the time of both rating 
decisions disclosed the presence of objective clinical 
findings pertaining to the right side of the veteran's body.  

In any event, the Board concludes that the June 1998 rating 
decision effectively granted service connection for left 
thalamic lesions with decreased sensation on the right side 
of the body and that service connection remains in effect for 
that disability.  Absent compliance with the provisions of 
38 C.F.R. § 3.105 pertaining to the procedures for severance 
of service connection, the February 2000 rating decision 
cannot reclassify the veteran's disability so as to 
contradict what was decided by the September 1998 rating 
decision.


ORDER

Service connection having been established for left thalamic 
lesions with decreased sensation of the right side of the 
body, formerly characterized as psychoneurosis, possible 
neurological disease of unknown etiology with sensory 
paralysis of the right side of the face and right hand, the 
benefit with respect to the claim for service connection 
sought on appeal is granted.


REMAND

Given the Board's decision that service connection is in 
effect for left thalamic lesions, the Board is of the opinion 
that a further examination of the veteran would be helpful in 
delineating the symptomatology associated with the veteran's 
service-connected psychiatric disability and that associated 
with nonservice-connected pathology or etiology.  In this 
regard, the Board would observe that the examiner who 
performed the December 1999 VA examination indicated that he 
was of the opinion that the veteran's symptomatology was due 
to nonservice-connected cerebrovascular disease.  In view of 
the above, further action is required to evaluate the 
veteran's claim for entitlement to an increased rating for 
his service connected psychiatric disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1. The veteran should be afforded an 
examination by a board of two physicians 
consisting of a psychiatrist and 
neurologist to ascertain the severity and 
manifestations of his service-connected 
psychiatric disorder.  Each physician 
should actually examine the veteran and 
then confer and prepare a single report.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiners should be accomplished.  The 
examiners are specifically requested to 
review all pertinent records associated 
with the claims file including service 
medical records and the reports of VA 
examinations performed in 1965 and 1999, 
and based on this review and the findings 
of the examinations offer an opinion as 
to which complaints and clinical findings 
are attributable to the veteran's 
service-connected psychiatric disorder 
and which are attributable to nonservice-
connected pathology.  The examiners are 
requested to indicate whether the 
veteran's disability is primarily 
manifested by psychiatric or neurological 
findings.  All opinions should be 
supported by clear rationale and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
with a copy of this remand.

2.  The RO should review the entire 
claims file and undertake any additional 
development necessary to comply with the 
Veterans Assistance Act of 2000, Pub. Law 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103(A), 5106-7, 5126).

3.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO on the basis of the 
additional evidence.  The RO should 
consider all applicable diagnostic codes 
in evaluating the veteran's psychiatric 
disorder, including Diagnostic Codes 
under 38 C.F.R. §§ 4.124a and 4.130, and 
assign a Diagnostic Code based on the 
predominant manifestations of the 
disability.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Error! Not a valid link.

